a proceeding pursuant to CFLR article 75 to stay an uninsured motorist arbitration, the appeal is from an order of the Supreme Court, Kings County (Spodek, J.), dated July 27, 2005, which, in effect, denied that branch of the petition which was to permanently stay the arbitration.
*615Ordered that the order is affirmed, with costs.
The additional respondent Utica Mutual Insurance Company demonstrated that it met the requirements set forth in Thrasher v United States Liab. Ins. Co. (19 NY2d 159, 168-169 [1967]) to disclaim coverage on the ground of lack of cooperation of its insured, Paldo Express (see Allstate Ins. Co. v United Intl. Ins. Co., 16 AD3d 605 [2005]). Accordingly, the Paldo Express vehicle was uninsured and, as such, the Supreme Court properly, in effect, denied that branch of the petition which was to permanently stay arbitration of the claim for uninsured motorist benefits. Schmidt, J.P, Adams, Luciano and Lifson, JJ., concur.